IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2016-KA-01311-SCT

EDDIE MINOR, III a/k/a EDDIE MINOR a/k/a
EDDIE LEE MINOR, JR. a/k/a EDDIE MINOR, JR.

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                           08/15/2016
TRIAL JUDGE:                                HON. FORREST A. JOHNSON, JR.
TRIAL COURT ATTORNEYS:                      RONNIE LEE HARPER
                                            TIM COTTON
                                            CARMEN N. BROOKS
                                            SHAMECA SHANTE’ COLLINS
                                            LARRY STAMPS
COURT FROM WHICH APPEALED:                  ADAMS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                    OFFICE OF STATE PUBLIC DEFENDER
                                            BY: GEORGE T. HOLMES
                                                PHILLIP BROADHEAD
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: BILLY L. GORE
DISTRICT ATTORNEY:                          RONNIE LEE HARPER
NATURE OF THE CASE:                         CRIMINAL - FELONY
DISPOSITION:                                AFFIRMED - 11/30/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       KING, JUSTICE, FOR THE COURT:

¶1.    Eddie Minor was convicted of armed robbery in the Circuit Court of Adams County

and sentenced to serve a term of thirty-five years in the custody of the Mississippi

Department of Corrections (MDOC). Minor now appeals his conviction, arguing both that

the evidence was legally insufficient to support his conviction and that the jury’s verdict was
contrary to the overwhelming weight of the evidence. Finding no merit in his appeal, we

affirm the judgment of the circuit court.

                        FACTS AND PROCEDURAL HISTORY

¶2.    On December 29, 2014, in Natchez, Mississippi, sixteen-year-old Jessie Elbert Taylor

Jr. was fatally shot in the back. Officer Paulesha McBride, with the Natchez Police

Department, was dispatched to the Beaumont Street area at around 9:00 p.m. that night.1 She

arrived first on the scene and observed Taylor lying in the street. She testified that Taylor had

been conscious, and that she had asked him what had happened. Taylor stated that “he had

been robbed by two black males.” Taylor told her that the two males had asked for everything

in his pocket. He told them that he did not have anything, and the males pulled out guns and

started shooting. Taylor stated that he then turned and started running down the street.

¶3.    Investigator Otis Mazique, with the Natchez Police Department, testified that when

he arrived at the scene shortly afterward, he observed Taylor lying in the street.2 Taylor had

been talking, stating that two males had robbed him and had shot at him. He corroborated

Officer McBride’s testimony that Taylor had said that the two males had told him to empty

his pockets. Investigator Mazique leaned down and asked Taylor to identify the two males

but Taylor had passed out and did not respond. Taylor never regained consciousness.




       1
        Officer McBride no longer works for the Natchez Police Department.
       2
        Investigator Mazique also is a former employee of the Natchez Police Department.

                                               2
¶4.    A total of eight casings was found at the scene. Investigator Mazique testified that a

single nine-millimeter casing had been found at the beginning of Beaumont Street, near

Woodlawn Avenue. At the corner of Beaumont Street and Wallace Court, a small alley off

Beaumont, seven nine-millimeter bullet casings were recovered. All seven of those casings

were of the same type.

¶5.    Officer McBride got word that Taylor had thrown a gun across the fence. The police

department recovered an automatic Lorcin .380 pistol around twenty to thirty feet from

Taylor.3 The Lorcin pistol had a .380 caliber bullet in it as well as a nine millimeter bullet.

The nine-millimeter bullet fit the description of the single, nine-millimeter casing found at

the corner of Beaumont and Woodlawn. Both had a red ring around the firing hole. Carl

Fullilove, a forensic scientist with the Mississippi Forensics Laboratory, testified that the

seven casings found together were shorter than the single, nine-millimeter cartridge that was

found by itself. The only bullet that could have been fired from the .380 gun that Taylor

supposedly had fired was the shorter bullet found by itself.

¶6.    Dr. Mark LeVaughn, chief medical examiner for the State of Mississippi, listed

Taylor’s manner of death as homicide by multiple gunshot wounds. Taylor had two gunshot

wounds, both entering through the back. The bullet recovered from Taylor’s abdomen was

a .38 caliber bullet. Fullilove testified that it could have been fired from the same nine-

millimeter that had fired the seven cartridge casings found together.


       3
        The .380 was an automatic pistol which when fired would kick the shell out.

                                              3
¶7.    Witnesses on the street identified then eighteen-year-old Minor, Emanuel “Little Carl”

Latham, and Tyrone Noble as being involved in the shooting.4 The next day, Investigator

Mazique brought Minor into the station and read him his Miranda rights.5 Minor refused to

sign the Miranda form. Minor stated that he had been at home that night. He then put his

head between his legs and did not say anything else.

¶8.    Latham, fifteen years old at the time, waived his Miranda rights and gave oral and

written statements.6 Latham also testified at Minor’s trial. Latham stated that he had been

with his cousin earlier that night when Minor had called him. After the call, Latham’s cousin

dropped him off at 27 Beaumont Street. Keterria Noble, Tyrone Noble’s cousin, and Minor

already were at the house when he arrived.7 A few minutes later, Taylor arrived on his

bicycle. Latham testified that Taylor had asked Minor for synthetic marijuana. Latham,

Minor, and Taylor then walked down the street to 35 Beaumont Street, allegedly to obtain

the marijuana.8 Minor instructed Taylor to stay outside on the porch. After Latham and Minor

went into the house, Minor instructed Latham to stay in the living room. Latham stated that


       4
         Investigator Mazique testified that he questioned Noble and that Noble stated he had
shot a .380 pistol that night, once in the air. However, after searching Noble’s house, police
ruled him out as a suspect.
       5
        Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
       6
        The written statement was not entered into the record.
       7
         Keterria also is referred to as Tyrone’s sister in the record. Throughout the record
she is referred to as “Katie” and “Kate.”
       8
        Thirty-five Beaumont Street was referred to in the record as “Steve’s house.”

                                              4
Minor returned with two guns. Minor kept one gun and handed the other to Latham. Latham

testified that he had received an automatic pistol while Minor had kept an all-black revolver.

Latham asked Minor what Minor wanted Latham to do with the gun. Minor replied that

Latham was to “just do what he do.”

¶9.    The two walked outside to meet Taylor. Latham stated that Minor then pulled out his

gun and told Taylor to “give him everything.” Taylor handed Minor the money that had been

in his pocket and attempted to walk away. Latham testified that Minor grabbed Taylor by the

back of his shirt and told him that he wanted the gun that was on his side. Minor then reached

for Taylor’s gun but was unable to retrieve it. Next, Latham testified:

       After he reached for the gun, Jessie Taylor knocked his hand down. He got
       into a little tussle. Eddie Minor pushed Jessie up off of him. . . . After he
       pushed him up off him, Jessie Taylor turned around and started to walk off real
       fast. Eddie Minor fired the shot behind his leg like on the ground.

When Minor fired the shot, Taylor had started to run. Latham testified that when Taylor

started to run, “he tried to pull his gun, but it looked like to me – to me it looked like it was

stuck between his waist and his side.” Latham stated that Minor fired another shot and that

Taylor grabbed his backside as if he had been shot. Taylor was able to retrieve his gun and

fire a shot backward without turning around. Latham said that it had sounded like the bullet

had come close to his head. The shot had scared him, and Latham testified that he then began

shooting until he emptied the gun’s magazine.

¶10.   The prosecutor asked what, if anything, Minor had been doing while Latham was

shooting. Latham replied:

                                               5
       Well, when I was shooting, he was shooting too, but the way he was shooting
       is different from me. He shoot, and when his hand come up, he’ll wait until it
       come back down and shoot again.

The two had been standing at the corner of Beaumont and Wallace Court. Latham took off

running down Wallace Court to a pathway that led to the main street, Martin Luther King.

A few seconds later, Minor came out behind him. Minor called Latham’s name and

suggested that the two walk back to Beaumont Street. As they were walking, Minor requested

that Latham return the gun that he had given him. Latham stated that people had been in front

of 35 Beaumont and that Taylor’s bike had been laying in the middle of Beaumont Street.

Minor told him to ride the bike home. Latham stated that he picked up the bike but then told

Minor that he did not want it and laid it back down. When police lights became visible at the

end of Beaumont Street, everybody began running. Latham testified that he ran behind

Noble’s house, jumped the gate, and then hid under the house until things got quiet. On

cross-examination, Latham testified that he had known Taylor and that they had been friends

from school.

¶11.   Keterria testified to a slightly different version of events. She did not see Minor with

a gun that night. She testified that on the evening of December 29, 2014, she had been

outside her house with Minor and several friends. She testified that Latham had arrived and

then, around fifteen to twenty minutes later, Taylor had walked up the street. Keterria went

inside the house for a few minutes. Keterria stated that when she returned outside, Minor had

been walking toward 35 Beaumont Street, and Latham had been walking a short distance


                                              6
behind him. Minor turned around and told Taylor to come with him. Taylor then began to

walk down the street with Minor and Latham. Keterria testified that no one else had been

with them. She stated that she thought they had gone into the alley next to 35 Beaumont

Street. Twenty minutes later, she heard the first gunshot. Keterria saw Taylor run out of the

alley with a limp “like he was shot in the leg.” Latham then came out of the alley and started

shooting at Taylor. She testified that, at that point, Taylor turned around and shot one time

and then kept running.

¶12.   Keterria testified that after the shooting stopped, she saw Latham coming up the street

with Taylor’s bike. She stated that Latham dropped the bike and ran when he saw the police

lights. Minor had been coming from the alley but was not close to Latham. She did not

observe anybody else coming down the street and did not see Minor with a gun at the time.

¶13.   Minor and Latham were jointly indicted on March 23, 2015, on two counts: (1) armed

robbery; and (2) murder. On November 23, 2015, the trial court declared a mistrial in

Minor’s first trial after the jury announced a deadlock.

¶14.   Minor’s second trial ensued, and a Circuit Court of Adams County jury convicted

Minor of armed robbery on August 12, 2016. The jury remained undecided on the murder

charge, and the trial court declared a mistrial on that charge. The trial court sentenced Minor

to thirty-five years to serve in the Mississippi Department of Corrections for the armed-

robbery charge. The State then entered a nolle prosequi regarding the murder charge.

¶15.   Minor now appeals and challenges the weight and sufficiency of the State’s evidence.


                                              7
                                         ANALYSIS

¶16.   Minor was convicted of armed robbery pursuant to Mississippi Code Section 97-3-

79, which reads:

       Every person who shall feloniously take or attempt to take from the person
       or from the presence the personal property of another and against his will by
       violence to his person or by putting such person in fear of immediate injury
       to his person by the exhibition of a deadly weapon shall be guilty of robbery
       ....

Miss. Code Ann. § 97-3-79 (Rev. 2014).

I.     Sufficiency of the Evidence

¶17.   When reviewing the legal sufficiency of the evidence, this Court must determine

whether the evidence shows “‘beyond a reasonable doubt that accused committed the act

charged, and that he did so under such circumstances that every element of the offense

existed; and where the evidence fails to meet this test it is insufficient to support a

conviction.’” Bush v. State, 895 So. 2d 836, 843 (Miss. 2005), abrogated in part by Little

v. State, No. 2014-CT-01505-SCT, 2017 WL 4546740, at *3 (Miss. Oct. 12, 2017), (quoting

Carr v. State, 208 So. 2d 886, 889 (Miss. 1968)). The relevant question is whether, when

“viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Id.

(quoting Jackson v. Virginia, 443 U.S. 307, 315, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)).

The evidence is sufficient even when reasonable, fair-minded individuals might reach

different conclusions on every element of the offense. Id. (citations omitted).


                                               8
¶18.   This Court previously has held that a defendant may be found guilty even on the

uncorroborated testimony of a single witness. Graves v. State, 216 So. 3d 1152, 1161 (Miss.

2016). Here, Latham testified that Minor had retrieved the guns and had instigated the

robbery. Latham also testified that Minor, armed with an all-black revolver, had pointed the

gun at Taylor and demanded everything in his pocket, as well as demanding Taylor’s gun.

While the testimony of an accomplice “must be viewed with ‘great caution and suspicion,’”

even uncorroborated accomplice testimony, as long as it is not unreasonable, improbable,

self-contradictory, or substantially impeached, is sufficient. Johns v. State, 592 So. 2d 86,

89 (Miss. 1991).

¶19.   However, Latham’s testimony was not uncorroborated. This Court also has held that

“[o]nly slight corroboration of an accomplice’s testimony is required to sustain a conviction.”

Jones v. State, 203 So. 3d 600, 606 (Miss. 2016). In addition to Latham’s testimony, Officer

McBride testified that, as Taylor lay dying, he accused two males of robbing and shooting

at him. Investigator Mazique confirmed that testimony and stated that Taylor had said that

two males had robbed and shot at him. Moreover, Keterria testified that she had heard Minor

ask Taylor to follow him down Beaumont Street, and that Minor and Latham had been the

only ones with Taylor prior to when she heard the first gunshot. And Keterria testified that

she had seen Minor walk out of the alley that Taylor and Latham had walked out of after

Latham had finished shooting.




                                              9
¶20.   Although Minor argues that critical facts were directly contradicted in this case, we

find any inconsistencies in testimony insufficient to warrant a reversal of Minor’s conviction.

“[I]nconsistencies in witnesses’ testimony do not require the jury to reject the entire

testimony.” Duncan v. State, 939 So. 2d 772, 782 (Miss. 2006). It is the function of the jury

to pass upon the credibility of the witnesses and resolve the issues. Clanton v. State, 279 So.

2d 599, 601 (Miss. 1973); see also Cousar v. State, 855 So. 2d 993, 999 (Miss. 2003) (“The

credibility of witnesses and responsibility for weighing and considering conflicting evidence

is for the jury, not the reviewing court.”).

¶21.   When viewing the evidence in the light most favorable to the guilty verdict, a rational

juror could find beyond a reasonable doubt that Minor had committed armed robbery.

Therefore, the evidence was not insufficient in this case.

II.    Weight of the Evidence

¶22.   In the alternative, Minor contends that the jury’s verdict was against the

overwhelming weight of the evidence. “In reviewing the denial of a motion for a new trial

‘based on an objection to the weight of the evidence,’ this Court ‘will only disturb a verdict

when it is so contrary to the overwhelming weight of the evidence that to allow it to stand

would sanction an unconscionable injustice.’” Kirk v. State, 160 So. 3d 685, 697 (Miss.

2015), reh’g denied (April 23, 2015) (quoting Bush, 895 So. 2d at 844). “This occurs only

if reasonable men could not have found the defendant guilty based on the evidence when it




                                               10
is viewed in the light most favorable to the verdict.” Cotton v. State, 144 So. 3d 137, 142

(Miss. 2014) (citations omitted).

¶23.     Minor argues that Latham’s version of the events was unconvincing and directly

contradictory. However, based on the facts previously stated, we find that Minor’s armed-

robbery conviction was not against the overwhelming weight of the evidence. Minor next

refers to the “bizarre compromised verdict” and argues that, if Latham’s testimony was

sufficient to establish armed robbery, then the jury also should have believed his testimony

enough to support a murder conviction. Minor’s argument is flawed. Latham admittedly

emptied his magazine while firing at Taylor. Thus, the jury could have believed that Latham,

in fact, dealt the fatal blow to Taylor instead of Minor.

¶24.     Accordingly, because the jury’s verdict in this case was not so against the

overwhelming weight of the evidence as to require reversal, we find this issue to be without

merit.

                                      CONCLUSION

¶25.     Because the evidence sufficiently supported Minor’s conviction and because the

verdict was not against the overwhelming weight of the evidence, we affirm Minor’s

conviction of armed robbery.

¶26.     AFFIRMED.

   WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., COLEMAN,
MAXWELL, BEAM, CHAMBERLIN AND ISHEE, JJ., CONCUR.



                                             11